UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

Vv.

Case No. 8:18-cr-264-T-17AAS

CHRISTOPHER MCKINNEY

FINAL ORDER OF FORFEITURE

The United States moves under 21 U.S.C. § 853 and Rule 32.2(c)(2),

Federal Rules of Criminal Procedure, for a final order of forfeiture for the

following assets which were subject to a May 30, 2019 preliminary order of

forfeiture (Doc. 36):

a.

The real property located at 10945 Calumet Drive, New
Port Richey, Florida, including all improvements thereon
and appurtenances thereto, the legal description for which
is as follows:

Tract 167:

Tract 167 of the unrecorded plat of BEAR CREEK
ESTATES, UNIT THREE, lying in Sections 7 and 8,
Township 25 South, Range 17 East, Pasco County, Florida
and being more fully described as follows:

Commence at the Southwest corner of said Section 8;
thence S. 89°28’57” E., along the South line of said Section
8, 1,000.00 feet; thence N. 0°54’13” E., 1,171.43 feet;
thence S. 52°03’00” W., 593.30 feet; thence S. 60°52’38”
W., 306.49 feet for a Point of Beginning; thence N. 20°
17°44” W., 25.0 feet; thence N. 28°57’00” W., 870.00 feet
more or less to the center of thread of Bear Creek, said point
being designated as Point “A”; thence return to the Point of
Beginning; thence run 102.57 feet along the arc of a curve to
the right, said curve having a radius of 998. 63 feet anda
chord of 102.52 feet which bears S. 72°38’48” W.,; thence

N. 14°24’39” W., 25.0 feet; thence N. 25°57’'00” W., 770.
00 feet more or less to the center of thread of Bear Creek;
thence along said center thread in a Northeasterly direction, .
100.00 feet more or less to Point “A”. The Southerly 25 feet
thereof being reserved as road right-of-way for ingress and
egress.

AND

Tract 168:

Tract 168 of the unrecorded Plat of BEAR CREEK
ESTATES, UNIT THREE, lying in Sections 7 and 8,
Township 25 South, Range 17 East, Pasco County, Florida,
being more fully described as follows:

COMMENCE at the SW corner of said Section 8; thence
run S. 89°28'57” E., along the South line of said Section 8,
1000.00 feet; thence N. 0°54’13” E., 1171.43 feet; thence S.
52°03’00” W., 593.30 feet; thence S. 63°49'11” W., 407.39
feet for a Point of Beginning; thence N. 14°24’39” W., 25.0
feet; thence N. 25°57’00” W., 770 feet, more or less to the
center thread of Bear Creek, said point being designated as
Point “A”; thence return to the P.O.B.: thence run 102.57
feet along the arc of a curve to the right, said curve having a
radius of 998. 63 feet and a chord of 102. 52 feet which
bears S. 78°31’53” W.; thence N. 8°31’34” W., 25.0 feet;
thence N. 22° 57’00” W., 736 feet more or less to the center
thread of Bear Creek; thence along said center thread in a
Northeasterly direction 60 feet more or less to Point “A”.
The Southeasterly 25.0 feet thereof being reserved as road
right-of-way for ingress and egress.

AND

Tract 169
Tract 169 of the unrecorded plat of BEAR CREEK
ESTATES, UNIT THREE, lying in Sections 7 and 8,
Township 25 South, Range 17 East, Pasco County, Florida;
being more fully described as follows:

COMMENCE at the SE corner of said Section 7; thence
run N. 88°59'16” W., along the South line of said Section 7,
115.67 feet; thence N. 4°30’30” W., 575. 20 feet; thence N.
85°29'30” E., 144. 63 feet for a P.O.B.; thence continue N.
85°29’30” E., 31.73 feet; thence 70.03 feet along the arc of a
curve to the left, said curve having a radius of 988.63 feet
and a chord of 70.02 feet which bears N. 83°28’57” E.;
thence N. 8°31°34” W., 25.0 feet; thence N. 22°57’00” W.,
736 feet more or less to the center thread of Bear-Creek, said
Point being designated as Point “A”; thence return to the
P.O.B.; thence run N. 4°30’30” W., 25.0 feet; thence N.
19°57’00” W., 516 feet more or less to the center thread of
Bear Creek; thence along the center thread in a
Northeasterly direction 180 feet more or less to Point “A”.
The Southerly 25 feet thereof being reserved as road right of
way for ingress and egress.

AND

Tract 170

Tract 170 of the unrecorded plat of BEAR CREEK
ESTATES, UNIT THREE, lying in Section 7, Township
25 South, Range 17 East, Pasco County, Florida, being
more fully described as follows:

COMMENCE at the SE corner of said Section 7; thence
run N. 88°59’16” W., along the South line of said Section 7,
' 115.67 feet; thence N. 4°30’30” W., 575.20 feet; thence N.
85°29'30” E., 44.63 feet for a P.O.B.: thence continue N.
85°29'30” E., 100 feet; thence N. 4°30’30” W., 25.0 feet;
thence N. 19°57’00” W., 516 feet more or less to the center
thread of Bear Creek, said Point being designated as Point
“A” thence return to the P.O.B.; thence run N. 4°30’30”
W., 25.0 feet; thence N. 17°49’30” W., 404 feet more or less
to the center thread of Bear Creek; thence along said center
thread in a Northeasterly direction, 130 feet more or less to
Point “A”. The Southerly 25 feet thereof being reserved as
road right of way for ingress and egress.

AND

Tract 171:

Tract 171 of the unrecorded plat of BEAR CREEK
ESTATES, UNIT THREE, lying in Section 7, Township
25 South, Range 17 East, Pasco County, Florida, being
more fully described as follows:

-COMMENCE at the Southeast corner of said Section 7,
thence run N. 88°59’16” W., along the South line of said
Section 7, 115.67 feet; thence N. 4°30’30” W., 575.20 feet
for a Point of Beginning; thence run N. 85°29’30” E., 44.63;
thence N. 4°30’30” W., 25.0 feet; thence N. 17°49’30” W.,
404.0 feet to the center thread of Bear Creek, said point
being designated as Point “A”; thence return to the Point of
Beginning; thence run S. 85°29’30” W., 25.91 feet; thence
85.99 feet along the arc of a curve to the right, said curve
having a radius of 376.14 feet and a chord of 85.81 feet
which bears N. 87°57’33” W.; thence N. 17°49’30” W.,
367.0 feet more or less to the center thread of Bear Creek;
thence in a Northeasterly direction 140 feet more or less to
Point “A”. The Westerly 25 feet and the Southerly 25 feet
thereof being reserved for road right-of-way.

Subject to easements, restrictions and reservations of
record.

Subject to the taxes for the year 2017 and thereafter.
Property Identification Numbers:

07-25-17-0530-00000-1680, 08-25-17-0530-00000-1670 and
07-25-17-0530-00000-1710; and

The real property located at 8915 Candlewick Lane, Port
Richey, Florida, including all improvements thereon and
appurtenances thereto, the legal description for which is as
follows:

Lot 2219, Embassy Hills Unit Fourteen, according to
the plat thereof, as recorded in Plat Book 15, Pages
51 and 52 of the Public Records of Pasco County,
Florida.
Parcel ID Number: 27-25-16-1040-00002-2190.
(the “Real Properties”).
The forfeiture was also included in the criminal judgment. Doc. 51.
In accord with 21 U.S.C. § 853(n) and Rule 32.2(b)(6)(C), Federal
Rules of Criminal Procedure, from June 1, 2019, and ending on June 30,
2019, the United States published notice of the forfeiture and of its intent to —
dispose of the Real Properties on the official government website,
www.forfeiture.gov. Doc. 53. The publication gave notice to all third parties
with a legal interest in the Real Properties to file with the Office of the Clerk,
United States District Court, Sam Gibbons Federal Courthouse, 2nd Floor,
801 North Florida Avenue, Tampa, Florida 33602, a petition to adjudicate
their interests within 60 days of the first date of publication.
In accord with 21 U.S.C. § 853(n), the United States properly noticed
parties known to have a potential interest in the Real Properties, including the

Pasco County Tax Collector and McKinney Property Management, LLC.

The United States acknowledged any claim Pasco County Tax Collector may
have in the Real Properties, and agrees to pay any and all ad valorem real
property taxes and non-ad valorem assessments due and owing to the Tax
Collector from the proceeds of the sale of the Real Properties, to the extent
there are sufficient proceeds. Other than the defendant, whose interest was
previously forfeited to the United States, the Pasco County Tax Collector,
whose interest has been recognized, and McKinney Property Management,
LLC, who did not file a claim, no other persons or entities filed a petition or
claimed an interest in the Real Properties, and the time for filing such petition
has expired.

The United States’ motion is GRANTED. Under 21 U.S.C. §
853(n)(7) and Rule 32.2(c)(2), Federal Rules of Criminal Procedure, all right,
title, and interest in the real properties located at 10945 Calumet Drive, New |
Port Richey, Florida and 8915 Candlewick Lane, Port Richey, Florida is
CONDEMNED and FORFEITED to the United States for disposition
according to law. Clear title to the Real Properties is now vested in the United
States of America, subject any ad valorem real property taxes and non-ad

valorem assessments due and owing to the Pasco County Tax Collector.
(Dse No. $:/8-CR- ACY-T— /TRAs

DONE and ORDERED in Tampa, Florida, this _/ Siay of August,

2019. ‘

a

A ang

  

TABETH A-KOVACHEVICH
UNITED STATES DISTRTG@E JUDGE

Copies furnished to:
Suzanne C. Nebesky, AUSA ELIZABETH A. KOVACHEMICH

Counsel of Record UNITED STATES DISTRICT JUDGE
